UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to DYNEGY INC. DYNEGY HOLDINGS INC. (Exact name of registrant as specified in its charter) Entity Commission File Number State of Incorporation I.R.S. Employer Identification No. Dynegy Inc. 001-33443 Delaware 20-5653152 Dynegy Holdings Inc. 000-29311 Delaware 94-3248415 1000 Louisiana, Suite 5800 Houston, Texas (Address of principal executive offices) (Zip Code) (713) 507-6400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Dynegy Inc. Yes x No o Dynegy Holdings Inc. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Dynegy Inc. Yes o Noo Dynegy Holdings Inc. Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Dynegy Inc. o x o o Dynegy Holdings Inc. o o x o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Dynegy Inc. Yes o No x Dynegy Holdings Inc. Yes o No x Indicate the number of shares outstanding of Dynegy Inc.’s classes of common stock, as of the latest practicable date: Common stock, $0.01 par value per share, 122,135,478shares outstanding as of May 2, 2011.All of Dynegy Holdings Inc.’s outstanding common stock is owned by Dynegy Inc. This combined Form 10-Q is separately filed by Dynegy Inc. and Dynegy Holdings Inc. Information contained herein relating to any individual registrant is filed by such registrant on its own behalf. Each registrant makes no representation as to information relating to a registrant other than itself. DYNEGY INC. and DYNEGY HOLDINGS INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS—DYNEGY INC. AND DYNEGY HOLDINGS INC.: Condensed Consolidated Balance Sheets—Dynegy Inc.: March 31, 2011 and December 31, 2010 4 Condensed Consolidated Statements of Operations—Dynegy Inc.: For the three months ended March 31, 2011 and 2010 5 Condensed Consolidated Statements of Cash Flows—Dynegy Inc.: For the three months ended March 31, 2011 and 2010 6 Condensed Consolidated Statements of Comprehensive Income (Loss)—Dynegy Inc.: For the three months ended March 31, 2011 and 2010 7 Condensed Consolidated Balance Sheets—Dynegy Holdings Inc.: March 31, 2011 and December 31, 2010 8 Condensed Consolidated Statements of Operations—Dynegy Holdings Inc.: For the three months ended March 31, 2011 and 2010 9 Condensed Consolidated Statements of Cash Flows—Dynegy Holdings Inc.: For the three months ended March 31, 2011 and 2010 10 Condensed Consolidated Statements of Comprehensive Income (Loss)—Dynegy Holdings Inc.: For the three months ended March 31, 2011 and 2010 11 Notes to Condensed Consolidated Financial Statements 12 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – DYNEGY INC. AND DYNEGY HOLDINGS INC. 36 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK - DYNEGY INC. AND DYNEGY HOLDINGS INC. 61 Item 4. CONTROLS AND PROCEDURES - DYNEGY INC. AND DYNEGY HOLDINGS INC. 62 PART II. OTHER INFORMATION Item 1. LEGAL PROCEEDINGS - DYNEGY INC. AND DYNEGY HOLDINGS INC. 63 Item 1A. RISK FACTORS - DYNEGY INC. AND DYNEGY HOLDINGS INC. 63 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS - DYNEGY INC. 63 Item 6. EXHIBITS - DYNEGY INC. AND DYNEGY HOLDINGS INC. 64 EXPLANATORY NOTE This report includes the combined filing of Dynegy Inc. (“Dynegy”) and Dynegy Holdings Inc. (“DHI”).DHI is the principal subsidiary of Dynegy, providing nearly 100 percent of Dynegy’s total consolidated revenue for the three-month period ended March 31, 2011 and constituting nearly 100 percent of Dynegy’s total consolidated asset base as of March 31, 2011.Unless the context indicates otherwise, throughout this report, the terms “the Company”, “we”, “us”, “our” and “ours” are used to refer to both Dynegy and DHI and their direct and indirect subsidiaries.Discussions or areas of this report that apply only to Dynegy or DHI are clearly noted in such section. 2 TABLE OF CONTENTS DEFINITIONS As used in this Form 10-Q, the abbreviations contained herein have the meanings set forth below. ASU Accounting Standards Update BACT Best available control technology BART Best available retrofit technology BTA Best technology available CAA Clean Air Act CAIR Clean Air Interstate Rule CAISO The California Independent System Operator CAMR Clean Air Mercury Rule CARB California Air Resources Board CAVR The Clean Air Visibility Rule CCR Coal Combustion Residuals CERCLA The Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended CO2 Carbon Dioxide CWA Clean Water Act DHI Dynegy Holdings Inc., Dynegy’s primary financing subsidiary DMSLP Dynegy Midstream Services L.P. EBITDA Earnings before interest, taxes, depreciation and amortization EPA Environmental Protection Agency FERC Federal Energy Regulatory Commission GAAP Generally Accepted Accounting Principles of the United States of America GEN Our power generation business GEN-MW Our power generation business - Midwest segment GEN-NE Our power generation business - Northeast segment GEN-WE Our power generation business - West segment GHG Greenhouse Gas HAPs Hazardous air pollutants, as defined by the Clean Air Act ICC Illinois Commerce Commission IMA In-market asset availability ISO Independent System Operator ISO-NE Independent System Operator New England MACT Maximum achievable control technology MGGA Midwest Greenhouse Gas Accord MGGRP Midwestern Greenhouse Gas Reduction Program MISO Midwest Independent Transmission System Operator, Inc. MMBtu One million British thermal units MW Megawatts MWh Megawatt hour NOL Net operating loss NOx Nitrogen oxide NPDES National Pollutant Discharge Elimination System NRG NRG Energy, Inc. NSPS New Source Performance Standard NYISO New York Independent System Operator NYSDEC New York State Department of Environmental Conservation OAL Office of Administrative Law OTC Over-the-counter PJM PJM Interconnection, LLC PPEA Plum Point Energy Associates, LLC PPEA Holding Plum Point Energy Associates Holding Company, LLC PSD Prevention of significant deterioration RACT Reasonably available control technology RCRA Resource Conservation and Recovery Act RGGI Regional Greenhouse Gas Initiative RMR Reliability Must Run SEC U.S. Securities and Exchange Commission SIP State Implementation Plan SO2 Sulfur dioxide SPDES State Pollutant Discharge Elimination System VaR Value at Risk VIE Variable Interest Entity WCI Western Climate Initiative 3 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1—FINANCIAL STATEMENTS—DYNEGY INC. AND DYNEGY HOLDINGS INC. DYNEGY INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (in millions, except share data) March 31, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Restricted cash and investments 81 Short-term investments 76 Accounts receivable, net of allowance for doubtful accounts of $31 and $32, respectively Accounts receivable, affiliates 1 1 Inventory Assets from risk-management activities Deferred income taxes 12 12 Broker margin account 80 Prepayments and other current assets Total Current Assets Property, Plant and Equipment Accumulated depreciation ) ) Property, Plant and Equipment, Net Other Assets Restricted cash and investments 9 Assets from risk-management activities 72 Intangible assets Other long-term assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable $ $ Accrued interest 36 Accrued liabilities and other current liabilities 88 Liabilities from risk-management activities Notes payable and current portion of long-term debt Total Current Liabilities Long-term debt Long-term debt, affiliates Long-Term Debt Other Liabilities Liabilities from risk-management activities 99 Deferred income taxes Other long-term liabilities Total Liabilities Commitments and Contingencies (Note 9) Stockholders’ Equity Common Stock, $0.01 par value, 420,000,000 shares authorized at March 31, 2011 and December 31, 2010; 122,466,663 and 121,687,198 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively 1 1 Additional paid-in capital Subscriptions receivable (2
